Name: 2001/345/EC: Commission Decision of 2 May 2001 amending Decision 2001/304/EC on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 1208)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural activity;  agricultural policy;  technology and technical regulations;  animal product
 Date Published: 2001-05-03

 Avis juridique important|32001D03452001/345/EC: Commission Decision of 2 May 2001 amending Decision 2001/304/EC on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 1208) Official Journal L 122 , 03/05/2001 P. 0031 - 0032Commission Decisionof 2 May 2001amending Decision 2001/304/EC on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 1208)(Text with EEA relevance)(2001/345/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Having regard to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat(4), as last amended by Directive 95/23/EC(5), and in particular Article 6(1)(f) thereof,Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin(6), as last amended by Council Directive 97/76/EC(7), and in particular Article 3(A)(7), second indent thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(8), as last amended by Decision 2001/318/EC(9).(2) Decision 2001/172/EC prohibits, with the exception of meat obtained from animals slaughtered before 1 February 2001, dispatch of fresh meat obtained from animals of the bovine, ovine, caprine and porcine species and other biungulates originating in Great Britain and meat products produced from such meat, except after certain treatment.(3) The Commission therefore adopted Decision 2001/304/EC(10) on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom.(4) The requirements for the production and placing on the market of minced meat and meat preparations are laid down in Council Directive 94/65/EC(11).(5) For the sake of clarity some minor amendments are necessary.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Article 1 of Commission Decision 2001/304/EC is amended as follows:1. In paragraph 1 the word "meat" is inserted between the words "and" and "processed".2. A fifth and sixth paragraph is added as follows: "5. By derogation from paragraph 1, fresh meat originating from outside the United Kingdom and handled in accordance with Article 2(2)(c) of Decision 2001/172/EC may be marked with the health mark provided for in Chapter XI of Annex I to Directive 64/433/EEC and in Chapter III of Annex I to Directive 91/495/EEC respectively and dispatched from Great Britain in accordance with the provisions in Article 2(3) of Decision 2001/172/EC.6. Fresh meat referred to in paragraphs 1 to 5 shall include minced meat and meat preparations in accordance with Council Directive 94/65/EC laying down the requirements for the production and placing on the market of minced meat and meat preparations."Article 2This Decision is addressed to the Member States.Done at Brussels, 2 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ 121, 29.7.1964, p. 2012/64. Directive updated by Directive 91/497/EEC (OJ L 268, 24.9.1991, p. 69)(5) OJ L 243, 11.10.1995, p. 7.(6) OJ L 26, 31.1.1977, p. 85. Directive updated by Directive 92/5/EEC (OJ L 57, 2.3.1992, p. 1).(7) OJ L 10, 16.1.1998, p. 25.(8) OJ L 62, 2.3.2001, p. 22.(9) OJ L 109, 19.4.2001, p. 75.(10) OJ L 104, 13.4.2001, p. 6.(11) OJ L 368, 31.12.1994, p. 10.